Citation Nr: 1034561	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-27 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to May 1945.  He 
died in January 2005, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In 
that decision, the RO, among other things, denied entitlement to 
service connection for the cause of the Veteran's death.  The RO 
confirmed this decision in a July 2006 rating decision.

In December 2008, the Board remanded the claim for additional 
development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that the Veteran's service connected PTSD 
contributed to his death, the primary cause of which was 
congestive heart failure.  In support of this contention, she 
submited statements from private physicians, including letters 
indicating that the Veteran's PTSD aggravated the heart 
disabilities that caused his death from congestive heart failure.  
The RO sought and obtained an August 2006 opinion from a VA 
physician as to whether the Veteran's PTSD caused or contributed 
to his death.   The physician opined that the PTSD did not cause 
or contribute to the Veteran's death.  In its December 2008 
remand, the Board found the opinion inadequate because it did not 
indicate whether the physician who rendered the opinion was a 
cardiac specialist (as indicated in the original examination 
request), and the opinion contained spaces with place holding 
characters that had not been replaced with words.  The Board 
instructed the RO to determine whether the author of the August 
2006 opinion was a physician with expertise in cardiac medicine 
and, if not, to forward the the file to such specialist.  The 
Board also instructed that the opinion obtained address whether 
PTSD aggravated the Veteran's heart disability or disabilities, 
as indicated by the private physicians.

On remand, the AMC sought the requested information and the 
physian who rendered the August 2006 opinion provided a March 
2009 opinion in which he indicated that he was a cardiac 
specialist and also filled in the missing words.  The Board 
appreciates the efforts of the AMC and the physician in providing 
the missing information.  Unfortunately, the physician did not 
answer the question regarding aggravation, but instead reiterated 
his more general conclusion that the relative contribution of the 
PTSD is quite limited and seems to be of minor sigificance in 
this overall clinical picture, and that the Veteran's death was 
caused by significant comorbidities whereby each one of them by 
itself could have caused limited survival, poor prognosis, and 
hastened his death.  In these circumstances, the Board is 
compelled to again remand the claim because it cannot find that 
there was substantial complaince with the December 2008 remand, 
and has a duty to ensure such compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Given that the same physician has reiterated the same opinion, 
the Board finds that, if possible, a new physician, also a 
cardiac specialist, should be asked to address whether the 
Veteran's PTSD caused or contributed to his death and whether the 
PTSD aggravated the heart disability or disabilities that caused 
the congestive heart failure that was the primary cause of death.  
The physician should specifically address the multiple opinions 
expressed by the private physicians, Drs. Correa, Maher and 
Hardy, as well as the opinion by Dr. Draper, the Veteran's 
treating psychiatrist, indicating a relationship between the 
Veteran's PTSD and his heart disabilities.  The physician should 
also address the notation on the amended death certificate 
indicating PTSD as an "other significant condition" that 
contributed to death but did not result in the underlying cause.  
The physician should further address the evidence submitted 
directly to the Board after the most recent November 2009 SSOC, a 
National Center for PTSD Fact Scheet from VA's web site, entitled 
"PTSD and Physical Health," an article from the insciences.org 
web site entitled, "Heart Disease Effects perceived as more 
acute by people with PTSD," as well as any other general medical 
information, article, or treatise deemed relevant.

Finally, the Court has held that VCAA notice in claims for the 
cause of death must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other 
grounds sub nom., Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. 
May 19, 2009) (unpublished).  The RO's February 2005 and January 
2006 letters, which preceded the Court's decision in Hupp, 
understandably did not comply with the first and third Hupp 
requirements.  Although the appellant's primary contention is 
that the Veteran's PTSD contributed to his death, she should also 
be informed of the evidence and information required to 
substantiate a cause of death claim based on a condition not yet 
service connected, such as a heart condition, as well as all of 
the conditions for which the Veteran was service connected at the 
time of his death.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a Hupp-complaint 
VCAA letter.

2.  Request an opinion from a VA physician.  
If possible, the opinion should be from a 
physician who has a specialty in 
cardiovascular medicine, and a physician 
other than the one who provided the August 
2006 and March 2009 opinions. 

The claims file must be sent to the 
physician for review.

The physician should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
PTSD contributed to his death.  In 
rendering this opinion, the physician must 
address the following:

(a) Whether the Veteran's PTSD 
aggravated his heart disability or 
disabilities;

(b) The multiple opinions expressed by the 
private physicians, Drs. Correa, Maher and 
Hardy, as well as the opinion by Dr. 
Draper, the Veteran's treating 
psychiatrist, indicating a relationship 
between the Veteran's PTSD and his heart 
disabilities;

(c) The notation on the amended death 
certificate indicating PTSD as an "other 
significant condition" that contributed to 
death but did not result in the underlying 
cause; and

(d) The National Center for PTSD Fact 
Scheet from VA's web site, entitled "PTSD 
and Physical Health," the article from the 
insciences.org web site entitled, "Heart 
Disease Effects perceived as more acute by 
people with PTSD," and any other general 
medical information, article, or treatise 
deemed relevant.

A complete rationale should accompany each 
opinion provided.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

